DETAILED ACTION
	This application has been examined. Claims 1-2,8-14,21-38 are pending. Claims 3-7, 15-20 are cancelled.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 11/30/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
 	The claim amendments regarding -- ‘an acceleration engine configured to carry out at least one local data processing task, so as to offload data processing tasks from the host processor to the network adapter’ --  and  -- ‘in response to identifying the work item received from the common work queue as a data processing work item, read data to be processed from a source buffer in the local host buffer memory, produce processed data by the acceleration engine from the data read, and store the processed data in a target address in the local host memory’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are moot in view of the new grounds for rejection. 
  	The Applicant presents the following argument(s) [in italics]:
 	… Bugge does not suggest handling data processing work items by a network adapter.…
 	The Examiner respectfully disagrees with the Applicant.
Bugge-Pope disclosed (re. Claim 1) an acceleration engine configured to carry out at least one local data processing task, (Bugge-Paragraph 43, DMA validation module (232) ) 
  	and
 	in response to identifying the work item received from the common work queue
as a data processing work item, (Pope-Column 7 Lines 20-25, Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)   read data to be processed from a source buffer in the local host buffer memory, produce processed data by the acceleration engine from the data read, and store the processed data in a target address in the local host memory.
offloading data processing tasks from the host processor to the network adapter.
 	Mohamed Paragraph 8, Paragraph 38 disclosed wherein upon receiving I/O commands sent by the application 36, the agent 37 makes a decision whether or not to route these commands directly to an RDMA-compatible NIC 53 (as indicated by path 210) or through the legacy network transmission layers 204-206 located in the kernel 203. By sending the commands directly to the RDMA NIC 53, the agent 37 can avoid unnecessary kernel-level, CPU-intensive processing.
 	Mohamed disclosed (re. Claim 1) offloading data processing tasks from the host processor to the network adapter. (Mohamed-Paragraph 2, Paragraph 38,upon receiving I/O commands sent by the application 36, the agent 37 makes a decision whether or not to route these commands directly to an RDMA-compatible NIC 53 (as indicated by path 210) or through the legacy network transmission layers 204-206 located in the kernel 203. By sending the commands directly to the RDMA NIC 53, the agent 37 can avoid unnecessary kernel-level, CPU-intensive processing.)
 	Bugge, Pope and Mohamed are analogous art because they present concepts and practices regarding conditional remote direct memory access (RDMA) write such that CPU transmits an instruction to the network interface which identifies an area in memory that contains data to be transmitted, such that the network interface actions that instruction by reading the data directly from the memory and transmitting it.  At the time of the effective filing date of the claimed invention it would have been obvious to 
 
 	The Applicant presents the following argument(s) [in italics]:
 	… Bugge does not have an accelerator engine in a network adapter…   that “DMA validation module (232) includes functionality to perform DMA validation and initiate DMA” (Bugge, paragraph [0043]) and is not an accelerator engine. As the DMA merely transfers data it cannot be considered an accelerator engine. …
The Examiner respectfully disagrees with the Applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. accelerating transfer of data ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	The Applicant presents the following argument(s) [in italics]:
 	… Furthermore, the use of the DMA in Bugge is described as part of a data transmission task carried out with a remote process, and not as a being used in a local task in which data is taken from a local memory and output is written to the local memory  …
The Examiner respectfully disagrees with the Applicant.
, requester may queue work requests for a compare-and-swap operation and an RDMA write (i.e., update and commit) in the send queue of the queue pair to initiate the message)  via the host interface, (i) a data processing work item (Bugge-Paragraph 57, a compare-and-swap atomic operation)  specifying a buffer in the local host memory, (Bugge-Paragraph 33, sub-unit builder module may include functionality to obtain the payload from a buffer corresponding to the data unit, from the host memory, and from an embedded processor subsystem memory, Paragraph 38, a queue that includes functionality to store data units waiting for one or more references to buffer location(s) or waiting for transmission to a next module )  

Priority
	 This application claims benefits of priority from Non-Provisional Application 13/792083 filed March 10, 2013. 
	The effective date of the claims described in this application is March 10, 2013.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,8-12,14,21-25,27-30,37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353) further in view of Mohamed (USPGPUB 2004/0093389) .
In regard to Claim 1
Bugge Paragraph 26 disclosed wherein host channel adapter (200) may include a collect buffer unit module (206), a virtual kick module (208), a queue pair fetch module (210).
Bugge Paragraph 55 disclosed wherein work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location.
Bugge disclosed (re. Claim 1) a network adapter,( Bugge- Paragraph 26,host channel adapter (200)  )  comprising: a network interface, configured to transmit and receive data packets over a network; (Bugge-Paragraph 26, requester processing logic (238) for sending messages on the Infiniband.RTM. network (204) and responder processing logic (240) for responder messages from the Infiniband.RTM. network (204)) 

receive in a work queue,  (Bugge-Paragraph 61, requester may queue work requests for a compare-and-swap operation and an RDMA write (i.e., update and commit) in the send queue of the queue pair to initiate the message)       via the host interface, (i) a data processing work item (Bugge-Paragraph 57, a compare-and-swap atomic operation)  specifying a buffer in the local host memory, (Bugge-Paragraph 33, sub-unit builder module may include functionality to obtain the payload from a buffer corresponding to the data unit, from the host memory, and from an embedded processor subsystem memory, Paragraph 38, a queue that includes functionality to store data units waiting for one or more references to buffer location(s) or waiting for transmission to a next module )  a data processing operation, and a first target address in the local host memory, (Bugge- Paragraph 42, receive queue entry handler module (230) includes functionality to identify the location of the receive queue entry corresponding to the data unit and obtain the buffer references in the receive queue entry. In one or more embodiments of the invention, the receive queue entry may be located on a cache of the host channel adapter (200) or in host memory  )   and (ii) an RDMA write work item (Bugge- Paragraph 47, conditional RDMA write being dependent on the atomic operation, the conditional RDMA write is queued to execute after the atomic operation if the atomic operation is successfully completed , Paragraph 56, the conditional RDMA write may be received during or after execution of the atomic operation. Similarly, the queuing of the conditional RDMA write may be performed during or after the execution of the atomic operation)   specifying the first target address and a second target address in a remote memory, (Bugge-Paragraph 55, work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location, Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value ) 
in response to the data processing work item, read data to be processed from the specified buffer, produce processed data by applying the specified data processing operation to the data read, and store the processed data in the first target address,(Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) 
 and in response to the RDMA write work item, transmit the processed data in the first target address, via the network interface over the network, for storage in the second target address of the remote memory. (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.) 
 	While Bugge substantially disclosed the claimed invention Bugge does not disclose (re. Claim 1) receiving work items in a common work queue and specifying a source buffer.
While Bugge substantially disclosed the claimed invention Bugge does not disclose (re. Claim 1) offloading data processing tasks from the host processor to the network adapter
Pope Column 5 Lines 35-40,Column 7 Lines 35-45 disclosed wherein a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket.
Pope disclosed (re. Claim 1) receiving work items in a common work queue. (Pope-Column 7 Lines 20-25, Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)  
Pope disclosed (re. Claim 1) specifying a source buffer.(Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted. ) 
Bugge and Pope are analogous art because they present concepts and practices regarding conditional remote direct memory access (RDMA) write such that CPU 

Bugge-Pope disclosed (re. Claim 1) packet handling circuits configured to generate outgoing packets: (Pope-Column 9 Lines 35-45 , NIC receives incoming data intended for sockets within the data processing system,Bugge-Paragraph 20, generating packets from the payload, and sending and receiving payload on the network …the payload may include at least one request for an RDMA write and/or an atomic operation for execution at the responder system, Figure 2, Paragraph 38, create receive queue entries that reference one or more buffer locations in host memory  )   and an acceleration engine configured to carry out at least one local data processing task,(Bugge-Paragraph 43, DMA validation module (232) ) 
wherein the processing circuitry is configured to: receive work items (Bugge-Paragraph 61, requester may queue work requests for a compare-and-swap operation and an RDMA write (i.e., update and commit) in the send queue of the queue pair to initiate the message)        in a common work queue, via the host interface; (Pope-Column 7 Lines 20-25, Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)   
identify, for each received work item, whether the work item is a data processing work item or a remote communication work item (Bugge-Paragraph 55, work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location, where data from the local buffer segments is written to the remote memory location ,Pope-Column 9 Lines 35-45 , NIC receives incoming data intended for sockets within the data processing system. The incoming data is passed within the data processing system according to its intended destination. For example, data associated with the OS is sent to a receive queue in the OS, while TCP data is sent to a receive queue in the TCP stack 5.) 

 in response to identifying the work item as a data processing work item, read data to be processed from a  source buffer in the local host buffer, (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )  produce processed data by the acceleration engine from the data read, and store the processed data in a_target address in the local host memory, (Pope-Column 9 Lines 35-45 , NIC receives incoming data intended for sockets within the data processing system. The incoming data is passed within the data processing system according to its intended destination. For example, data associated with the OS is sent to a receive queue in the OS, while TCP data is sent to a receive queue in the TCP stack 5.) 
and
in response to identifying the work item as a remote communication work item, cause the packet handling circuits to generate an outgoing packet and transmit the generated packet via the network interface over the network (Pope-Column 9 Lines 35-45 , NIC receives incoming data intended for sockets within the data processing system. The incoming data is passed within the data processing system according to its intended destination. For example, data associated with the OS is sent to a receive queue in the OS, while TCP data is sent to a receive queue in the TCP stack 5.) 
Bugge-Pope disclosed (re. Claim 1) an acceleration engine configured to carry out at least one local data processing task, (Bugge-Paragraph 43, DMA validation module (232) ) 
  	and
 	in response to identifying the work item received from the common work queue
as a data processing work item, (Pope-Column 7 Lines 20-25, Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)   read data to be processed from a source buffer in the local host buffer memory, produce processed data by the acceleration engine from the data read, and store the processed data in a target address in the local host memory.
 	While Bugge-Pope substantially disclosed the claimed invention Bugge-Pope does not disclose (re. Claim 1) offloading data processing tasks from the host processor to the network adapter
 	Mohamed Paragraph 8, Paragraph 38 disclosed wherein upon receiving I/O commands sent by the application 36, the agent 37 makes a decision whether or not to route these commands directly to an RDMA-compatible NIC 53 (as indicated by path 210) or through the legacy network transmission layers 204-206 located in the kernel 203. By sending the commands directly to the RDMA NIC 53, the agent 37 can avoid unnecessary kernel-level, CPU-intensive processing.
 	Mohamed disclosed (re. Claim 1) offloading data processing tasks from the host processor to the network adapter. (Mohamed-Paragraph 2, Paragraph 38,upon receiving I/O commands sent by the application 36, the agent 37 makes a decision whether or not to route these commands directly to an RDMA-compatible NIC 53 (as indicated by path 210) or through the legacy network transmission layers 204-206 located in the kernel 203. By sending the commands directly to the RDMA NIC 53, the agent 37 can avoid unnecessary kernel-level, CPU-intensive processing.)



In regard to Claim 8
Claim 8 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1.
	In regard to Claim 15 	Claim 15 (re. network adapter) recites substantially similar claim limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.

Furthermore Bugge-Pope-Mohamed disclosed (re. Claim 15) receive in a common work queue, (Pope-Column 7 Lines 20-25, Column 5 Lines 35-40,Column 7 Lines 35-45, a single queue contains data relating to a number of network endpoints, and thus a single queue can contain data relating to a number of file descriptors, wherein the file descriptors indicated data directed to any of a plurality of destination identities or application socket, Column 9 Lines 35-40,  L5 data will be transmitted onto a receive event queue 7 within the stack 5.)  
 via the host interface, (i) an RDMA read work item (Bugge-Paragraph 59, a requester may issue an RDMA read )   specifying a source buffer in a remote memory (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )
and a first target address in the local host memory, (Pope-Column 20 Lines 55, references to transmitting and reading can be replaced by references to receiving and writing ) 
and (ii) a data processing work item (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) specifying the first target, a data processing operation, and a second target address in the local host memory, in response to the RDMA read work item, 

requesting the data indicated by the RDMA read work item from a network adapter of the remote memory, (Bugge-Figure 4B, Step 461, Responder HCA (454) issues the read operation to the memory sector and receives a response in Step 462   ) receiving the indicated data from the source buffer in the remote memory over the network (Bugge-Figure 4B,   In Step 463, the Responder HCA (454) responds to Requester Y HCA (450) with the read response from the responder memory (456) )
receive data to be processed from the source buffer, (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )  via the network interface over the network, and store the received data in the first target address of the local memory, (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) 
in response to the data processing work item, reading data to be processed from the first target address, produce processed data by applying the specified data processing operation to the data read, and store the processed data in the second target address in the local host memory.(Bugge-Paragraph 68, requester may issue an additional RDMA read to confirm that the compare-and-swap operation resulted in a consistent memory sector. ) 
In regard to Claim 21
Claim 21 (re. method) recites substantially similar claim limitations as Claim 1 and 15.  Claim 21 is rejected on the same basis as Claim 1 and 15.

In regard to Claim 2,9 	Bugge-Pope-Mohamed disclosed (re. Claim 2,9) wherein the processing circuitry is configured to execute the RDMA write work item only in response to completing execution of the data processing work item. (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.) 	In regard to Claim 10 	Bugge-Pope-Mohamed disclosed (re. Claim 10)  wherein the processing circuitry is configured to receive a second data processing work item (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)  specifying a second data processing operation, before receiving the RDMA write work item, and to execute the RDMA write work item after executing both the data processing work item and the second data processing work item.(Bugge-Paragraph 48, If the executable indicator is not set, then the conditional RDMA write cannot execute. Determining whether all outstanding atomic operations have executed may be performed using a counter that maintains a count of outstanding atomic operations ) In regard to Claim 11 	Bugge-Pope-Mohamed disclosed (re. Claim 11) wherein the second data processing work item (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)  specifies the first target address as input for applying the second data processing operation, and wherein, in response to the second data processing work item, the processing circuitry is configured to apply the second data processing operation to the processed data in the first target address.(Bugge- Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value )	In regard to Claim 12 	Bugge-Pope-Mohamed disclosed (re. Claim 12) wherein the second data processing work item specifies a second source buffer, different from the source buffer, to which to apply the second data processing operation. (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )		In regard to Claim 14 	Bugge-Pope-Mohamed disclosed (re. Claim 14) wherein the processing circuitry is configured to receive in the common work queue a sequence of one or more work items specifying respective data processing operations and respective source and target addresses in the local memory, (Bugge-Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value )  wherein the target address specified in each work item is also specified as the source address in a subsequent work item in the sequence, wherein the processing circuitry is configured to perform the data processing operations by orderly executing the work items in the sequence. (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)   
In regard to Claim 22 	Bugge-Pope-Mohamed disclosed (re. Claim 22) wherein the processing circuitry is configured to execute the data processing work item only in response to completing execution of the RDMA read work item. (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. )	In regard to Claim 23 	Bugge-Pope-Mohamed disclosed (re. Claim 23) wherein the processing circuitry is configured to receive a second data processing work item specifying a second data processing operation, (Bugge-Paragraph 46, multiple messages are sent, the messages may be sent consecutively or non-consecutively … the requester may queue work requests for an atomic operation. In this case, the atomic operation may be used for performing a memory operation at a memory sector of the responder device.)  after receiving the RDMA read work item, and to execute both the data processing work item and the second data processing work item after executing the RDMA read work item. (Bugge-Paragraph 68, requester may issue an additional RDMA read to confirm that the compare-and-swap operation resulted in a consistent memory sector. )	In regard to Claim 24 	Bugge-Pope-Mohamed disclosed (re. Claim 24) wherein the second data Source buffer. The index of the local buffer from which the data is to be transmitted,Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken ) and wherein, in response to the second data processing work item, the processing circuitry is configured to apply the second data processing operation to the processed data in the second target address.	In regard to Claim 25 	Bugge-Pope-Mohamed disclosed (re. Claim 25) wherein the second data processing work item specifies a second source buffer, different from the second target address, to which to apply the second data processing operation. (Pope-Column 25 Lines 10-15,Source buffer. The index of the local buffer from which the data is to be transmitted.Column 25 Lines 20-30, specified buffer (as stored in the local buffer table) indicate that the buffer is owned by the same process as owns the transmit queue from which the command was taken )
In regard to Claim 27 	Bugge-Pope-Mohamed disclosed (re. Claim 27) determine whether to execute a next work item only in response to completing execution of the current work item or to start executing the next work item immediately, (Bugge-Paragraph 48, If the executable indicator is not set, then the conditional RDMA write cannot execute. Determining whether all outstanding atomic operations have executed may be performed using a counter that maintains a count of outstanding atomic operations ) responsive to a flag in the current work item. (Bugge-Paragraph 24,A success indicator is any mechanism for storing the success of an atomic operation. For example, the success indicator may be associated with a communication channel, such as a queue pair or session identifier, identified in a message having the atomic operation. In one or more embodiments of the invention, the success indicator may be set to indicate atomic operation is successfully completed, Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.))   
In regard to Claim 28 	Bugge-Pope-Mohamed disclosed (re. Claim 28)  in response to identifying the work item as a RDMA write work item, (Bugge-Paragraph 55, work request for an RDMA write includes a list of local buffer segments and a virtual address of the remote memory location ) to cause the packet handling circuits to generate outgoing packets including data from the local memory and transmit the generated packets via the network interface over the network, for storage of the data included in the packets in a remote memory. (Pope-Column 9 Lines 35-45 , NIC receives incoming data intended for sockets within the data processing system. The incoming data is passed within the data processing system according to its intended destination. For example, data associated with the OS is sent to a receive queue in the OS, while TCP data is sent to a receive queue in the TCP stack 5.)
In regard to Claim 29 	Bugge-Pope-Mohamed disclosed (re. Claim 29) in response to identifying the work item as a RDMA read work item, (Bugge-Paragraph 59, a requester may issue an RDMA read )   to cause the packet handling circuits to generate an outgoing packet including a request for data from a remote memory, to transmit the generated packet via the network interface over the network, to receive the requested data from the remote memory, via the network interface over the network, and to store the received data in the local memory. (Bugge-Figure 4B, Step 461, Responder HCA (454) issues the read operation to the memory sector and receives a response in Step 462   )
 	In regard to Claim 30 	Bugge-Pope-Mohamed disclosed (re. Claim 30)  in response to identifying the work item as a data processing work item, to determine from the work item a type of task to be applied to the read data, and to cause the acceleration engine to apply to the determined type of task to the read data. (Bugge-Paragraph 23, atomic operations include, but are not limited to, a fetch-and-add operation and a compare-and-swap operation. A compare-and-swap operation is performed by a responder communication adapter (102b) to determine whether the contents of a memory location and a requested value in the compare-and-swap operation are equal, and if the contents and requested value are equal, set the contents of the memory location to a new value )
	In regard to Claim 37 	Bugge-Pope-Mohamed disclosed (re. Claim 37) cause the acceleration engine to apply a match operation for a regular expression (Bugge-Paragraph 61, the compare-and-swap operation may be to (1) determine whether the operands (a memory location and a value) of the compare-and-swap operation are equal and (2) if the operands are equal, setting the value of a version number to a new value on the responder device. ) to the read data in response to at least some of the data processing work items.
In regard to Claim 38 	Bugge-Pope-Mohamed disclosed (re. Claim 38) determine whether to write a completion queue element (CQE) to a completion queue upon completion of a task of a work item, responsively to a CQE generation indication in the work item. (Bugge-Paragraph 67, In response to the success indicator of the compare-and-swap operation being set to indicate successful completion, the RDMA write is executed (Step 344). The execution of the RDMA write writes updated content to the memory sector.)

Claims 31,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353)  further in view of Mohamed (USPGPUB 2004/0093389)  further in view of Flynn (USPGPUB 2008/0140724) hereinafter referred to as Flynn2.
 	In regard to Claim 31 	While Bugge-Pope-Mohamed substantially disclosed the claimed invention Bugge-Pope-Mohamed does not disclose (re. Claim 31)  cause the acceleration engine to apply data encryption to the read data in response to at least some of the data processing work items.

 	Flynn2 disclosed (re. Claim 31)  cause the acceleration engine to apply data encryption to the read data in response to at least some of the data processing work items.( Flynn2-Paragraph 130,write data pipeline 106 also includes a media encryption module 318 that receives the one or more packets from the packetizer 302, either directly or indirectly, and encrypts the one or more packets using an encryption key unique to the solid-state storage device 102 prior to sending the packets to the ECC generator 304. Typically, the entire packet is encrypted, including the headers. In another embodiment, headers are not encrypted. In this document, encryption key is understood to mean a secret encryption key that is managed externally from an embodiment that integrates the solid-state storage 110 and where the embodiment requires encryption protection.) 
 	Bugge,Pope and Flynn2 are analogous art because they present concepts and practices regarding remote direct memory access (RDMA).  At the time of the effective filing date of the claimed invention it would have been obvious to combine Flynn2 into 
 	In regard to Claim 32
 	While Bugge-Pope substantially disclosed the claimed invention Bugge-Pope does not disclose (re. Claim 32) cause the acceleration engine to apply data decryption to the read data in response to at least some of the data processing work items.
 	Flynn2 disclosed (re. Claim 32) cause the acceleration engine to apply data decryption to the read data in response to at least some of the data processing work items.(Flynn2-Paragraph 130, media encryption module 318 and corresponding media decryption module 332 provide a level of security for data stored ) 
 	Bugge,Pope and Flynn2 are analogous art because they present concepts and practices regarding remote direct memory access (RDMA).  At the time of the effective filing date of the claimed invention it would have been obvious to combine Flynn2 into Bugge-Pope.  The motivation for the said combination would have been provide a level of security for data stored. (Flynn2-Paragraph 130)

Claims 34,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353) further in view of Mohamed (USPGPUB 2004/0093389) further in view of Flynn (USPGPUB 2012/0079175) hereinafter referred to as Flynn3.

In regard to Claim 34 	While Bugge-Pope-Mohamed substantially disclosed the claimed invention 
Flynn3 Paragraph 83-84 disclosed the storage request or command created by the translate module 204, such as the append data storage command, initiates or requests a direct memory access ("DMA") or remote direct memory access ("RDMA") process to transfer data of the data segment to the data storage device 106. For example, a DMA process may be initiated by an append data storage command to DMA data from a client 110 to a location within the data storage device 106.  
 Flynn3 Paragraph 112 disclosed wherein write data pipeline 106 includes a compression module 312 that compresses the data for metadata segment prior to sending the data segment to the packetizer 302. The compression module 312 typically compresses a data or metadata segment using a compression routine known to those of skill in the art to reduce the storage size of the segment. Flynn3 Paragraph 134 disclosed wherein read data pipeline 108 includes a decompression module 336 that decompresses a data segment formatted by the depacketizer 324.
Flynn3 disclosed (re. Claim 34) cause the acceleration engine to apply data compression to the read data in response to at least some of the data processing work items ( Flynn3-Paragraph 112,write data pipeline 106 includes a compression module 312 that compresses the data for metadata segment prior to sending the data segment to the packetizer 302 ) 



In regard to Claim 35
While Bugge-Pope substantially disclosed the claimed invention Bugge-Pope does not disclose (re. Claim 35) cause the acceleration engine to apply data decompression to the read data in response to at least some of the data processing work items.
Flynn3 disclosed (re. Claim 35) cause the acceleration engine to apply data decompression to the read data in response to at least some of the data processing work items.( Flynn3-Paragraph 134, read data pipeline 108 includes a decompression module 336 that decompresses a data segment formatted by the depacketizer 324.) 
Bugge,Pope and Flynn3 are analogous art because they present concepts and practices regarding remote direct memory access (RDMA).  At the time of the effective filing date of the claimed invention it would have been obvious to combine Flynn3 into Bugge-Pope.  The motivation for the said combination would have been enable wherein if a predefined or user defined efficiency metric is not satisfied, the transformation module 506 may reject the requested transformation 508 and thus not perform the transformation 508. In a further embodiment, if a requested data transformation 508 fails to satisfy the efficiency metric, the transformation module 506 offloads the requested data transformation 508 to the computer 112 or another host device, and the host device applies the data transformation 508 to a data set after the solid-state storage controller module 504 completes a storage operation for the data set and sends the data set or another result of the storage operation to the host device.(Flynn3-Paragraph 236)


Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353)   further in view of Mohamed (USPGPUB 2004/0093389) further in view of Evans (US Patent 7996482).
 	In regard to Claim 36 	While Bugge-Pope-Mohamed substantially disclosed the claimed invention 
Evans Column 1 Lines 35-45 disclosed wherein the playback device includes RDMA enabled playback circuitry operating to perform RDMA transfers for select media content, buffer the media content received as a result of the RDMA transfers, and provide the media content for presentation to one or more associated viewers via one or more audio/video interfaces.
Evans disclosed (re. Claim 36) cause the acceleration engine to apply an image processing operation to the read data in response to at least some of the data processing work items.(Evans-Column 10 Lines 5-15, Figure 8, the video processing function 68 may perform operations such as decoding and decompressing the video content received from the RDMA enabled FIFO buffer circuit 56-1, 56-X to which it is connected via the crossbar switch 60 such that the video content is ready for presentation without additional delay.) 
Bugge,Pope and Evans are analogous art because they present concepts and practices regarding remote direct memory access (RDMA).  At the time of the effective filing date of the claimed invention it would have been obvious to combine Evans into Bugge-Pope.  The motivation for the said combination would have been enable an RDMA based architecture that enables the client playback device to obtain media content from a central server in real-time or in substantially real-time as the media content is needed for playback at the client playback device.

Claims 13,26,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge (USPGPUB 2013/0054726) further in view of Pope (US Patent 8635353) further in view of Mohamed (USPGPUB 2004/0093389) further in view of Benner (USPGPUB 2009/0106771).
In regard to Claim 13,26 	While Bugge-Pope-Mohamed substantially disclosed the claimed invention Bugge-Pope-Mohamed does not disclose (re. Claim 13,26) wherein the data processing operation is selected from a list of operations comprising: data encryption, data decryption, digital signing of data, data verification using a digital signature, data compression, data decompression, an image processing operation, and a match operation for a regular expression.     	Benner Paragraph 106 disclosed wherein he host data processing device A 610 receives the RDMA write message in the channel adapter 630 where the message and data service 640 identifies the R_Key of the MR/MW 648, performs the various signature and R_Key checks, and assuming all checks pass, performs a direct data placement operation to write the data into the MR/MW 648.
Benner disclosed (re. Claim 13,26) wherein the data processing operation is selected from a list of operations comprising: data encryption, data decryption, digital signing of data, data verification using a digital signature, ( Benner-Paragraph 106 , the host data processing device A 610 receives the RDMA write message in the channel adapter 630 where the message and data service 640 identifies the R_Key of the MR/MW 648, performs the various signature and R_Key checks, and assuming all checks pass, performs a direct data placement operation to write the data into the MR/MW 648)  data compression, data decompression, an image processing operation, and a match operation for a regular expression.     	 Bugge,Pope and Benner are analogous art because they present concepts and practices regarding conditional remote direct memory access (RDMA) write such that CPU transmits an instruction to the network interface which identifies an area in memory that contains data to be transmitted, such that the network interface actions that instruction by reading the data directly from the memory and transmitting it.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Benner into Bugge-Pope.  The motivation for the said combination would have been enable to have an improved SAN architecture that provides the infrastructure for the generation and tracking of events upon access of a previously registered memory region and also enable protection domains to be used to correlate memory region/memory window access with event queue data structures and consumer processes such that protection domains allow a consumer process to control which set of its memory regions and memory windows can be accessed by which set of its queue pairs. (Benner-Paragraph 19,Paragraph 26) 	 In regard to Claim 33 	Bugge-Pope-Benner disclosed (re. Claim 33) cause the acceleration engine to apply digital signing to the read data in response to at least some of the data processing work items.(Benner-Paragraph 23, event queue element includes an identifier, e.g., a remote access key (R_Key) in an InfiniBand.TM. architecture or a STag in an iWarp architecture, which is used to identify which remote devices, e.g., client devices, are authorized to access particular memory regions or memory windows ) 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444